In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________ 
No. 15‐3361 
NATIONWIDE ADVANTAGE MORTGAGE COMPANY, 
                                  Plaintiff‐Appellant, 

                                         v. 

GSF MORTGAGE CORPORATION, 
                                                          Defendant‐Appellee. 
                            ____________________ 

              Appeal from the United States District Court for the 
                        Eastern District of Wisconsin. 
               No. 2:13‐cv‐01420‐LA — Lynn Adelman, Judge. 
                            ____________________ 

            ARGUED MAY 27, 2016 — DECIDED JUNE 27, 2016 
                     ____________________ 

   Before  POSNER  and  FLAUM,  Circuit  Judges,  and  ALONSO, 
District Judge.* 
    POSNER,  Circuit  Judge.  Nationwide  Advantage  Mortgage 
Company  (we’ll  call  it  NAMC  for  short)  of  Des  Moines,  Io‐
wa, a subsidiary of Nationwide Mutual Insurance Company 
(itself  affiliated  with  other  insurance  companies,  many  also 
called  Nationwide),  buys,  services,  and  sells  residential 

*    Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 15‐3361        


mortgages.  GSF  Mortgage  Corporation  is  a  residential‐
mortgage  lender  that  also  sells  mortgages;  its  headquarters 
are in Wisconsin. (The different states of the parties will fig‐
ure in our analysis.)  
     NAMC  filed  this  diversity  suit  against  GSF  in  a  federal 
district  court  in  Wisconsin,  charging  breach  of  contract, 
breach of fiduciary duty, fraud, and unjust enrichment. The 
district judge granted summary judgment in favor of GSF on 
all  of  NAMC’s  claims,  and  so  entered  final  judgment  for 
GSF, precipitating this appeal. 
    In  2006  the  two  companies  had  entered  into  a  Corre‐
spondent  Lender  Purchase Agreement  whereby GSF would 
sell mortgage loans to NAMC. The agreement provided that 
Iowa  law  would  govern  any  disputes  concerning  it.  GSF 
wanted  to  use  a  computer  program  owned  by  Fannie  Mae 
(the name by which the Federal National Mortgage Associa‐
tion, which seeks to encourage mortgage lending, is general‐
ly  known),  called  the  Fannie  Mae  Desktop  Originator  Sys‐
tem (DO for short), which evaluates potential mortgagors to 
determine whether they meet Fannie Mae’s eligibility stand‐
ards.  To  be  allowed  to  obtain  DO  reports,  however,  GSF 
needed to have at least one sponsoring lender. Any compa‐
ny that routinely sold mortgage loans to Fannie Mae was el‐
igible.  GSF  had  several  sponsors  in  the  period  relevant  to 
this case (2006 to 2011)—and one of them was NAMC. 
   Every  time  GSF  downloaded  a  DO  report  it  had  to  pay 
Fannie Mae a $15 fee and the sponsoring lender had to pay 
Fannie  Mae  between  $20  and  $28.  GSF  claims  without  con‐
tradiction  that  it  didn’t  know  that  the  sponsoring  lender  as 
well  as  the  downloader  had  to  pay  a  fee.  Although  in  2008 
NAMC  tried  to  terminate  its  Correspondent  Lender  Pur‐
No. 15‐3361                                                          3 


chase  Agreement  with  GSF  (and  to  simplify  this  opinion 
we’ll  assume  it  succeeded,  though  there  is  a  dispute  about 
this), it failed to notify GSF to stop using it as a sponsoring 
lender  and  GSF  didn’t  stop.  Not  until  2011  did  NAMC  re‐
scind its sponsorship of GSF—something it could have done 
at any time simply by clicking a box on the DO website. 
   Between 2008, when NAMC had terminated or thought it 
had terminated its lender purchase agreement with GSF, and 
2011,  when  NAMC  finally  did  terminate  its  sponsorship  of 
GSF on the DO system, NAMC was billed by Fannie Mae for 
almost  $278,000  in  fees  for  GSF’s  use  of  the  system.  It  had 
paid those fees, and now it seeks damages from GSF equal to 
that amount, plus prejudgment interest. 
    The Correspondent Lender Purchase Agreement author‐
ized  but  did  not  require  GSF  to  sell  mortgages  to  NAMC 
that NAMC would either service or resell. But GSF stopped 
selling  mortgages  to  NAMC  in  2008,  with  the  consequence 
that  NAMC  no  longer  received  any  benefit  from  the  spon‐
sorship  costs  that  it  was  continuing  to  pay  Fannie  Mae;  the 
income flow that it had obtained from reselling or servicing 
mortgages sold to it by GSF had dried up. 
     NAMC’s designation as a sponsoring lender of GSF was 
not part of the Correspondent Lender Purchase Agreement, 
and so NAMC did not cease to be a sponsoring lender when 
the agreement expired, or indeed until three years later. And 
in  the  meantime  it  had  to  and  did  pay  a  fee  to  Fannie  Mae 
every time GSF ordered a DO report from Fannie and in do‐
ing so designated NAMC as the sponsoring lender. 
   NAMC is a sophisticated enterprise, part  of  a  huge con‐
glomerate; its failure to cancel its sponsorship of GSF when 
4                                                         No. 15‐3361       


it  severed  all  its  other  relations  to  that  company  was  an  in‐
explicable blunder for which it has only itself to blame. 
    Its  argument  that  GSF  was  “unjustly  enriched”  by 
NAMC’s  continued  sponsorship  after  termination  of  the 
Correspondent  Lender  Purchase  Agreement  with  GSF  also 
fails. Remember that GSF claims to have been unaware (and 
that  NAMC  does  not  dispute  the  claim)  that  Fannie  Mae 
charged  a  sponsoring  lender  a  fee  for  GSF’s  use  of  the  DO. 
NAMC—receiving  monthly  invoices  from  Fannie  Mae  that 
identified GSF as a DO user sponsored by NAMC—had only 
to inform Fannie Mae that it was not a sponsor of GSF, and 
therefore  should  not  be  billed  for  GSF’s  DO  downloads,  to 
avoid the expenses that it is seeking to recover. What would 
be  unjust  would  be  to  force  GSF  to  pay  NAMC  damages 
based on fees that it had no reason to think its sponsor had 
incurred  and  therefore  no  reason  to  expect  to  be  liable  for 
them. 
   NAMC’s excuse for failing to learn from the Fannie Mae 
invoices  that  GSF  was  a  DO  user  sponsored  by  NAMC  is 
that the invoices used a number to identify GSF rather than 
the  company’s  name.  But  of  course  NAMC  knew  the  ID 
numbers of all of the mortgage companies for which it was a 
sponsoring lender, and so could readily have determined the 
source of the DO charges that it was being assessed. 
   Its  claim  of  unjust  enrichment  did  however  provoke  a 
dispute between the parties over choice of law that warrants 
our brief attention. Remember that the Correspondent Lend‐
er Purchase Agreement provides that Iowa law is to govern 
any  disputes  arising  out  of  the  agreement.  But  GSF  points 
out that NAMC’s claim of unjust enrichment stemming from 
the  dispute  over  liability  for  the  fees  charged  it  by  Fannie 
No. 15‐3361                                                             5 


Mae  for  DO  downloads  did  not  arise  from  the  agreement. 
The contract, executed before the downloads began and not 
cancelled  until  much  later,  said  nothing  about  downloads. 
And  the  downloads  thus  being  dehors  the  contract,  the  con‐
tract’s  choice  of  law  provision  doesn’t  apply  to  the  parties’ 
dispute over unjust enrichment. 
    In  any  event,  there’s  no  relevant  difference  between  the 
two states’ choice of law principles governing claims of un‐
just enrichment, a factor that under Wisconsin law renders a 
conflicts  of  law  analysis  unnecessary  and  requires  applying 
the  law  of  the  forum  state,  which  is  Wisconsin.  A.O.  Smith 
Corp.  v.  Allstate  Insurance  Companies,  588  N.W.2d  285,  294 
(Wis. App. 1998). Iowa unjust‐enrichment law asks whether 
“it is unjust to allow the defendant to retain the benefit un‐
der  the  circumstances,” Iowa  Dept.  of  Human  Services  ex  rel. 
Palmer  v.  Unisys  Corp.,  637  N.W.2d  142,  155  (Ia.  2001),  Wis‐
consin  law  whether  the  “acceptance  or  retention  by  the  de‐
fendant  of  the  benefit  [takes  place]  under  circumstances 
making it inequitable for the defendant to retain the benefit 
without  payment  of  its  value.” Puttkammer  v.  Minth,  266 
N.W.2d 361, 363 (Wis. 1978). There is little if any substantive 
difference between these formulas. 
    What is important to note, though this is not a choice of 
law  issue  either,  is  that  both  states  require,  for  a  finding  of 
unjust  enrichment,  proof  that  the  defendant  is  aware  of  the 
benefit that he’s received and the plaintiff wants back. Credit 
Bureau Enterprises, Inc. v. Pelo, 608 N.W.2d 20, 25 (Ia. 2000); S 
&  M  Rotogravure  Service,  Inc.  v.  Baer,  252  N.W.2d  913,  915 
(Wis. 1977). That is critical in this case. There is nothing un‐
just  or  inequitable  (two  words  that  in  legal  discourse  mean 
the  same  thing)  about  GSF’s  refusing  to  reimburse  NAMC 
6                                                     No. 15‐3361       


for expenses that it had no reason to think that company had 
incurred. Had it known it might have to pay such expenses 
it  might  have  adjusted  its  business  arrangements  to  avoid 
that liability. 
    In addition to arguing unjust enrichment, NAMC argues 
that GSF violated the provision of the Correspondent Lender 
Purchase  Agreement  that  forbids  disclosure,  or  inappropri‐
ate use, of  proprietary information, which  NAMC contends 
includes  its  name  and  its  sponsoring‐lender  sponsorship 
number.  The  fact  of  sponsorship  is  not  proprietary  infor‐
mation,  however;  NAMC’s  name  is  known  throughout  the 
industry.  And  all  GSF  did  was  select  NAMC  from  a  list  of 
sponsoring  lenders  on  the  DO  system.  We  can  assume  that 
the contents of the DO reports were proprietary, but the re‐
ports belonged to Fannie Mae rather than to NAMC. 
    In desperation it quotes, from paragraph 12 of the Corre‐
spondent  Lender  Purchase  Agreement,  a  passage  which 
states  that  GSF  agrees  to  indemnify  NAMC,  even  after  the 
agreement  is  terminated,  for  “any  and  all  claims,  losses, 
costs,  and  expenses,  including  reasonable  attorneys’  fees, 
which [NAMC] may incur.” But NAMC omits the rest of the 
paragraph, which gives examples of covered acts and omis‐
sions. The examples make clear that a duty to indemnify can 
arise only from wrongful acts or omissions by GSF that GSF 
could  reasonably  have  been  expected  to  detect,  such  as 
“origination  of  loans  in  violation  of  Applicable  Law,” 
“breach  of  any  provision  …  of  [the  Correspondent  Lender 
Purchase]  Agreement,”  “discrimination,  malfeasance,  negli‐
gence, failure to follow Participant Guidelines … [or] Appli‐
cable Law,” or fraud in the origination of loans. There is no 
evidence that GSF committed any of the specified misdeeds, 
No. 15‐3361                                                      7 


or  even  misdeeds  similar  to  those  specified  in  the  Agree‐
ment. Remember that the Agreement does not address GSF’s 
use of NAMC’s DO sponsorship, and so GSF did not violate 
the Agreement in continuing to use NAMC as a sponsor af‐
ter their business relationship ended. 
    NAMC fires a scattershot of other arguments, all as weak 
as  or  even  weaker  than  the  ones  we’ve  discussed,  such  as 
that GSF was its agent and so had a fiduciary duty of care to 
NAMC  as  principal—the  Correspondent  Lender  Purchase 
Agreement is explicit that the two companies are independ‐
ent contractors. 
   Enough said. The judgment of the district court is 
                                                       AFFIRMED.